Case: 15-20386      Document: 00513161451         Page: 1    Date Filed: 08/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-20386
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 19, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HERIBERTO LATIGO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-295-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Heriberto Latigo appeals from the district court’s denial of his motion to
revoke the magistrate judge’s order of detention pending his trial on criminal
stalking charges. See 18 U.S.C. §§ 3142, 3145. Under Rule 9(a)(1) of the
Federal Rules of Appellate Procedure, a “district court must state in writing,
or orally on the record, the reasons for an order regarding the release or
detention of a defendant in a criminal case.” To date, the district court has not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20386    Document: 00513161451    Page: 2   Date Filed: 08/19/2015


                                No. 15-20386

given its reasons for denying Latigo’s motion. Accordingly, IT IS ORDERED
that this matter is REMANDED to the district court for the limited purpose of
obtaining written reasons for the denial of Latigo’s motion to revoke the order
of detention.




                                      2